DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 3-15 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular: wherein “the initialization sub-circuit is electrically connected to a first reset signal terminal, a second reset signal terminal, an initialization voltage terminal, the second voltage terminal, the driving sub- circuit, and the light-emitting device, wherein in an initialization period in the image frame and before the scanning signal is received by the scanning signal terminal, the initialization sub-circuit is configured to transmit an initialization voltage signal from the initialization voltage terminal to the driving sub-circuit and the light- emitting device in response to a first reset signal from the first reset signal terminal, and to transmit a second voltage signal from the second voltage terminal to the driving sub-circuit in response to a second reset signal from the second reset signal terminal; and in the writing and compensation period in the image frame and before the scanning signal is received by the scanning signal terminal, the initialization sub-circuit is configured to transmit the initialization voltage signal to the driving sub-circuit and the light-emitting device in response to the first reset signal”.

As per claim 15, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular: “wherein before the scanning signal is received by the scanning signal terminal, the method further comprises: in an initialization period: transmitting, by the initialization sub-circuit, an initialization voltage signal to the driving sub-circuit and the light-emitting device in response a first reset signal, and transmitting, by the initialization sub-circuit, a second voltage signal to the driving sub- circuit in response to a second reset signal; and in the writing and compensation period: transmitting, by the initialization sub-circuit, the initialization voltage signal to the driving sub-circuit and the light-emitting device in response to the first reset signal.”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694